United States Court of Appeals
                        For the First Circuit


Nos. 10-1526,
     10-2164

                       UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                   LUIS ORLANDO MONSERRATE-VALENTÍN,
                         JAVIER FIGUEROA-VEGA,

                        Defendants, Appellants.



                             ERRATA SHEET


     The opinion of this Court issued on September 6, 2013, is
amended as follows:

        On page 30, line 19: replace "April 30, 2013" with "April 30,
2004"